EXHIBIT 10.81
EQUITY PURCHASE AGREEMENT
This Equity Purchase Agreement is dated as of December 31, 2007, by and between
Jeffrey A. Patterson, an individual residing in Hinsdale, Illinois (the
“Executive”), and Prime Office Company LLC, a Delaware limited liability company
(the “Company”).
W I T N E S S E T H:
WHEREAS, the Executive is President and Chief Executive Officer of Prime Group
Realty Trust, a subsidiary of the Company, and the Company and Executive have
entered into that certain Employment Agreement dated as of May 31, 2005 (as
amended, the “Employment Agreement”);
WHEREAS, the Company desires to grant to Executive an option to purchase from
the Company the equity interest described below, subject to the terms and
conditions hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:
1. Option. The Executive will be permitted to purchase either directly or
through equity ownership in the Company up to 3.5% of the equity ownership (the
“Equity”) of Prime Group Realty, L.P. and Prime Group Realty Trust (the
“Equity”) in the form of L.P. units, shares, membership interests or similar
units of the same class at a price and on substantially the same other economic
terms as Prime Office Company LLC’s other initial equity investors (the
“Investors”), taking into account both capital contributions and distributions
since the date of the original investment. In addition, the “purchase price” for
the Equity as calculated pursuant to the terms of the Employment Agreement shall
be increased at the rate of seven percent (7%) per year, pro-rated on a per diem
basis, from January 1, 2007 through to the closing of the purchase of the Equity
by Executive. This option will expire at 5:00 p.m. New York time, on
December 31, 2008, subject to earlier termination if not exercised prior to
Executive’s employment termination under the Employment Agreement.
Executive shall be entitled to exercise the Option at any time through
December 31, 2008, but the closing on the purchase of the Equity may only be
effective on the earlier of (i) immediately preceding a “change of control” as
defined in the Employment Agreement and (ii) December 31, 2008. The closing
shall still occur and the exercise of the Option shall be effective if
Executive’s employment is terminated in connection with or in anticipation of a
“change of control” after the exercise of the Option but prior to the closing on
the purchase of the Equity. The Executive may conditionally exercise the Option
contingent on the actual closing of a “change of control”.

 

 



--------------------------------------------------------------------------------



 



To the extent the Company is funded through additional issuances of equity, the
Executive shall be given an opportunity to purchase additional equity in an
amount necessary to preserve the Executive’s 3.5% percent of ownership. The
price for such additional Equity shall be the purchase price paid for the
additional equity issuance that gave rise to the additional Equity purchase
opportunity.
The Company will provide Executive at least ten business days notice prior to
any cash distributions resulting from financing or sale transactions (as opposed
to from operations) to the Investors such that Executive shall have an
opportunity to purchase Equity prior thereto and thereby be entitled to share in
any such distribution. This notice obligation shall cease once Executive has
purchased all of the Equity.
2. Purchase Loan. The Lightstone Group LLC or an affiliate thereof
(“Lightstone”) will make a loan (“Loan”) available to the Executive for his
purchase of the Equity. The principal and interest on the loan will be subject
to a ten-year balloon repayment with interest accruing annually at 7%; provided
that Executive shall be required to apply the net after-tax cash proceeds of any
distributions from the Company towards payment of the Loan. The Loan shall be
secured by the Equity and non-recourse to the Executive.
The Loan may be prepaid without penalty. The Loan will accelerate and become due
to the extent of any transfer or sale of Equity by Executive other than as
permitted below.
3. Transfer Restrictions. No Equity issued to the Executive may be transferred
(subject to customary exceptions for estate planning, transfers at death and
transfers to an entity controlled solely by the Executive and formed solely for
the benefit of the Executive and his immediate family), except as permitted
under drag-along, tag-along or registration rights.
4. Tag-Along, Drag-Along and Registration Rights. Executive’s Equity will be
subject to customary tag-along drag-along and registration rights.
5. Termination of Restrictions. The restrictions on transfer shall terminate in
the event of an IPO or other transaction whereby the Equity becomes publicly
traded, subject to any lock-up restrictions imposed on other employee
shareholders of the Company or its affiliates.
6. Miscellaneous.
(a) The validity, interpretation and effect of this Award Agreement shall be
governed by the laws of the State of Illinois, excluding the “conflicts of laws”
rules thereof.
(b) Signed copies of this Agreement may be executed in counterparts and/or sent
by facsimile or email and shall be as effective and binding as original copies.

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Award Agreement
on the day and year first above written.

                  PRIME OFFICE COMPANY, LLC    
 
           
 
  By:   /s/ David Lichtenstein
 
   
 
    Name: David Lichtenstein    
 
    Title: President    
 
                /s/ Jeffrey A. Patterson                   Jeffrey A. Patterson
   

 

-3-